 


114 HRES 751 EH: Relating to consideration of the Senate amendment to the bill (H.R. 2577) making appropriations for the Departments of Transportation, and Housing and Urban Development, and related agencies for the fiscal year ending September 30, 2016, and for other purposes.
U.S. House of Representatives
2016-05-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
114th CONGRESS 
2d Session 
H. RES. 751 
In the House of Representatives, U. S.,

May 26, 2016
 
RESOLUTION 
Relating to consideration of the Senate amendment to the bill (H.R. 2577) making appropriations for the Departments of Transportation, and Housing and Urban Development, and related agencies for the fiscal year ending September 30, 2016, and for other purposes. 
 
 
That upon adoption of this resolution— (a)the House hereby takes from the Speaker's table the bill (H.R. 2577) making appropriations for the Departments of Transportation, and Housing and Urban Development, and related agencies for the fiscal year ending September 30, 2016, and for other purposes, with the Senate amendment thereto, and concurs in the Senate amendment with an amendment consisting of the text of Rules Committee Print 114–56; and  
(b)it shall be in order for the chair of the Committee on Appropriations or his designee to move that the House insist on its amendment to the Senate amendment to H.R. 2577 and request a conference with the Senate thereon.   Karen L. Haas,Clerk. 